Citation Nr: 1606096	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-30 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to March 1946.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD.  A 10 percent rating was awarded, effective April 8, 2009.  The Veteran disagreed with the 10 percent rating granted, and the current appeal ensued.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  At an April 16, 2009, initial psychological evaluation, the Veteran's PTSD was manifested by chronic sleep disturbance, nightmares, excessive jumpiness, intrusive thoughts and flashbacks causing him to sweat, tense up, breathe hard, and tremble or "overrespond" in some other physical way.  Cognitively, his concentration, attention, reasoning, judgment, impulse control and long term memory were good.  Socially, the Veteran was active in his retirement community, played cards, and occasionally went to dinners.

2.  At an August 13, 2009, VA examination, the Veteran's PTSD was manifested by chronic sleep disturbance, intrusive thoughts and flashbacks.  Cognitively, the Veteran did not have any concentration, memory or tension problems.  Socially, the Veteran was active in his retirement community, played cards with different people, and occasionally went out with friends and to shows.

3.  As of the December 5, 2010, interim treatment summary, the Veteran's PTSD was manifested by chronic sleep disturbance, tiredness, irritability, anger, intrusive thoughts, flashbacks and nightmares.  Cognitive difficulties concerning the Veteran's concentration, attention, and memory, adversely impacted his ability to care for himself and his spouse.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD, prior to December 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9435 (2015).

2. As of December 5, 2010, but not earlier, the criteria for an increased rating of 30 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9435 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Moreover, the appeal of the rating for PTSD is a downstream issue following the initial assignment of a rating following service connection and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  In addition, the VA has notified the appellant of any evidence that could not be obtained and the appellant has not referred to any additional, unobtained, relevant, or other available evidence.  The Board notes that the August 2009 medical examination the VA obtained with respect to the Veteran's claim is somewhat stale.  However, as the record contains sufficient evidence to warrant an increase in benefits, the Board finds that VA has satisfied the duty to assist provisions of law with regards to the claim for an increased rating for PTSD.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's PTSD is currently rated 10 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 0 percent rating for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 indicates there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  38 C.F.R. § 4.125(a) (2015); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

An April 16, 2009, initial psychological evaluation notes that the Veteran complained of chronic sleep disturbance, nightmares, excessive jumpiness, intrusive thoughts and flashbacks causing him to sweat, tense up, breathe hard, and tremble or "overrespond" in some other physical way.  The evaluation also notes that the Veteran was active in his retirement community and socializes by playing cards and going to dinners, although his wife's arthritis limited the amount they could socialize.  Cognitively, the examiner noted that the Veteran's concentration, attention, reasoning, judgement, impulse control and long term memory were good.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60.

At an August 2009 VA examination, the Veteran's PTSD was manifested by chronic sleep disturbance, intrusive thoughts, and flashbacks.  Cognitively, the VA examiner noted that the Veteran did not report any concentration, memory or tension problems.  Socially, the Veteran stated he was active in his retirement community, played cards with different people, and occasionally went out with friends and to shows, although his wife's arthritis limited the amount they could socialize.  The VA examiner did not find any formal mental health diagnosis and assigned a GAF score of 70 to 75.

A December 5, 2010, interim treatment summary shows that the Veteran's PTSD was manifested by cognitive difficulties impacting concentration, attention, and memory.  Moreover, the Veteran's PTSD adversely impacted the Veteran's ability to care for himself and his spouse.  The prominent symptoms noted include chronic sleep disturbance, tiredness, irritability, anger, intrusive thoughts, flashbacks and nightmares.

The April and August 2009 psychological evaluation reports do not show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform work tasks.  Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent prior to December 5, 2010.  

However, as the December 2010 interim treatment summary shows that the Veteran's PTSD adversely impacted his ability to care for himself and his wife, the Board finds that a rating of 30 percent is warranted.  Additionally, the Board finds that the evidence does not show occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms.  While the Veteran faced increased impairment as of December 2010 due to sleep impairment, irritability, tiredness, intrusive thoughts, flashbacks, and anger, the evidence does not show the level of reduced reliability that would warrant a higher rating.  While some memory and concentration impairment was shown, the evidence does not show that he retained only highly learned material or forgot complete tasks as the criteria for a 50 percent rating use as an example of the type of impairment that would warrant a higher rating.  The evidence does not show impaired abstract thinking or difficulty in establishing and maintaining effective social relationships.   Therefore, the Board finds that a rating of 30 percent, but not higher, is warranted as of December 5, 2010, but not earlier.

The Board has also considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that the Veteran's service-connected PTSD is adequately contemplated by the ratings assigned.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because the scheduler rating criteria are shown to be adequate and marked interference with the Veteran's employment and frequent hospitalizations are not shown.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which is not shown.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Veteran has also not asserted that he was unemployable solely because of the PTSD disability during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD prior to December 5, 2010, is denied.

Entitlement to an increased rating of 30 percent, but not higher, for PTSD as of December 5, 2010, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


